EXHIBIT 10.1

 

DATE

 

CONFIDENTIAL

 

[Name]

[Address]

 

Re:          Participation In the Gramercy Capital Corp. 2005 Outperformance
Plan

 

Dear [Name]:

 

You have been selected to be a participant in the Gramercy Capital Corp. 2005
Outperformance Plan (the “Plan”).  If the Company’s total shareholder return for
the period June 1, 2005 to May 31, 2008 (as determined in accordance with the
terms of the Plan) exceeds 30%, a performance pool will be established in
accordance with the terms of the Plan.  If you are employed on the date that the
pool is established, you will receive       % of the performance pool.  Your
award will be made in the form of partnership units that are convertible into
shares of common stock of the Company (“LTIP Units”).  The LTIP Units will vest
as follows:        % on the                  anniversary of the date of grant
and       % on the                    anniversary of the date of grant, subject
to continued employment.

 

Special provisions will apply to your award grant in the event of a change in
control of the Company, as described in the Plan before May 31, 2010.

 

If and to the extent that any provision contained in this Participation Letter
is inconsistent with the Plan, the Plan shall govern.

 

Yours truly,

 

 

Jeffrey E. Kelter

Chairman, Compensation Committee

 

--------------------------------------------------------------------------------